             Case 2:20-cv-02244-MCE-DB Document 3 Filed 11/16/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:20-CV-02244-MCE-DB
12                          Plaintiff,
                                                               ORDER REGARDING CLERK’S
13          v.                                                 ISSUANCE OF WARRANT FOR ARREST
                                                               OF ARTICLES IN REM
14   APPROXIMATELY $27,231.00 IN U.S.
     CURRENCY,
15
                           Defendants.
16

17
            WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on November 9, 2020, in
18
     the United States District Court for the Eastern District of California, alleging that the Approximately
19
     $27,231.00 in U.S. Currency (“defendant currency”) is subject to forfeiture to the United States pursuant
20
     to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et seq.;
21
            And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and the
22
     affidavit of Federal Bureau of Investigation Special Agent Laura E. Giouzelis, there is probable cause to
23
     believe that the defendant currency so described constitutes property that is subject to forfeiture for such
24
     violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles In Rem exist, pursuant
25
     to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
26
     Actions;
27
            IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District
28
                                                           1
29                                                                               Order Re Clerk’s Issuance of Warrant for Arrest


30
            Case 2:20-cv-02244-MCE-DB Document 3 Filed 11/16/20 Page 2 of 2



 1 of California, shall issue a Warrant for Arrest of Articles In Rem for the defendant vehicle and defendant

 2 currency.

 3 Dated: November 13, 2020

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29                                                                            Order Re Clerk’s Issuance of Warrant for Arrest


30
